Per Curiam.
The small lake or pond on which the alleged trespass was committed was almost entirely enclosed within the lines of plaintiff’s farm. Whatever question might arise respecting the right to exclusive fisheries in larger bodies of water, the right of the land-owner to the exclusive control of small bodies thus situated would seem clear.
It has always been customary, however, to permit the public to take fish in all the small lakes and ponds of the State, and in the absence of any notification to the contrary, we think any one may understand that he is licensed to do so. No such notification appears in this case, and we therefore hold that the defendant was not a trespasser in passing upon plaintiff’s land with the intent to take fish, having no knowledge that objection existed to his doing so.
Judgment reversed with costs of this court.